DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/23/2020 has been fully considered. Claims 19-22 are added and claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Objections
Claims 16-18 are objected to because of the following informalities:
The phrase “A method” in line 1 of claim 16 and line 1 of claim 17 should be changed to the phrase “The method”.
The phrase “of the polymer composition” in line 3 of claim 17 and line 3 of claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al (US 2011/0305886).

Regarding claim 1, Phan discloses a non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]), an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]) and a styrenic thermoplastic elastomer (paragraph [0035]) and 
The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads on the claimed component C of a styrene-based thermoplastic elastomer.

Regarding claim 4, Phan discloses a non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising styrene isoprene styrene (paragraph [0058]).
The styrene isoprene styrene reads on the claimed styrene-based thermoplastic elastomer comprising an isoprene monomer built in the polymer chain as 1,2-vinyl isomer.

Regarding claims 6-9, Phan discloses a non-PVC surface or floor covering comprising the styrenic thermoplastic elastomer comprising a hydrogenated styrene thermoplastic block elastomer comprising styrene butylene styrene (SBS), styrene 
The hydrogenated styrene thermoplastic block copolymer reads on the claimed styrene-based thermoplastic elastomer comprising a block copolymer as claimed in claim 7. The styrene ethylene propylene styrene (SEPS) or styrene ethylene butylene styrene (SEBS) reads on the claimed styrene-based thermoplastic elastomer comprising a proportion of a diblock copolymer as claimed in claim 8 as ethylene propylene and ethylene butylene are diblock copolymers. The styrene butylene styrene (SBS), styrene isoprene styrene (SIS) reads on the claimed styrene-based thermoplastic elastomer comprising a triblock structure S-X-X with S being a styrene block and X being a block having elastomeric properties at 20 °C as claimed in claim 9.

Regarding claim 10, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]).

Regarding claims 11 and 13, Phan discloses a non-PVC surface or floor covering formed from an olefin based composition comprising an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]), wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]) and wherein the compatibilizer is a maleic anhydride 
The maleic anhydride functionalized random copolymer of polypropylene where the amount of grafted maleic anhydride onto the polypropylene backbone is from 0.5 to 5% by weight reads on the claimed maleic anhydride groups grafted onto the polymer comprised by component B as claimed in claim 11 and anhydride groups grafted onto the polymer making up more than 1% by weight of component B as claimed in claim 13.

Regarding claim 12, Phan discloses the non-PVC surface or floor covering formed from an olefin based composition comprising an ethylene propylene copolymer (paragraph [0035]) and the olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer (paragraph [0050]).
The olefin of the acid or anhydride functionalized polyolefin being a polypropylene ethylene copolymer which is the same as the ethylene propylene copolymer reads on the claimed component B comprising a polymer that matches the olefin-based polymer of component A.

Regarding claim 14, Phan discloses the non-PVC surface or floor covering comprising a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers (paragraph [0077]).

 
Regarding claim 15, Phan discloses a method of making a non-PVC surface or floor covering comprising a blend of an olefin-based composition being added to compounding equipment to mix and heat the blend into a uniform mass (paragraph [0099]), using a series of calender rolls to control the thickness and finish of a resulting sheet of the olefin based composition (paragraph [0099]), wherein the olefin based composition comprises an ethylene propylene copolymer (paragraph [0035]), an acid or anhydride functionalized polyolefin as a compatibilizer (paragraph [0035]) and a styrenic thermoplastic elastomer (paragraph [0035]) and wherein the term “functionalized polymer” for the acid or anhydride functionalized polyolefin is defined to be a polymer that is reacted with a functional group to cause all or part of the functional group to incorporate, graft, bond to physically attach to and/or chemically attach to the polymer (paragraphs [0048] and [0049]).
The non-PVC surface or floor covering reads on the claimed floor covering. The olefin based composition reads on the claimed polymer composition. The ethylene propylene copolymer reads on the claimed component A comprising an olefin-based polymer. The acid or anhydride functionalized polyolefin reads on the claimed component B comprising a polymer comprising acid groups and/or anhydride groups which are grafted onto the polymer as the term “functionalized” includes grafting of all or part of a functional groups onto the polymer. The styrenic thermoplastic elastomer reads 

Regarding claim 22, in regard to the claimed Shore D hardness between 35 and 60 according to DIN 53505, July 1, 2015, given that the non-PVC surface or floor covering of Phan is the same as the structure of the claimed floor covering as claimed in claim 1, it is clear that the non-PVC surface or floor covering of Phan would inherently have a Shore D hardness between 35 and 60 according to DIN 53505, July 1, 2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886).

Regarding claims 16-18, Phan discloses the method comprising the olefin based composition comprising 5 to 45% by weight of ethylene propylene copolymer (paragraph [0035]), 0.1 to 5% by weight of an acid or anhydride functionalized polyolefin (paragraph [0035]) and 0.5 to 20% by weight of a styrenic thermoplastic elastomer (paragraph [0035]).

These amounts overlaps the claimed amounts for each of components A, B and C in the polymer composition as claimed in claims 16-18.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a flooring material that has better impact resistance, better crack resistance, better tear resistance, better resistance to heat and light, better resistance to wear and better resistance to high static load (paragraph [0025]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Knoll et al (US 2014/0011929).



Regarding claims 2-3 and 5, Phan does not appear to explicitly disclose the floor covering comprising the styrene-based thermoplastic elastomer comprising a hard phase and a soft phase where the soft phase has a glass transition temperature of -50 °C of higher as claimed in claim 2, the soft phase comprising styrene as claimed in claim 3 and wherein the styrene-based thermoplastic elastomer has a styrene content between 15% by weight and 80% by weight as claimed in claim 5.

However, Knoll discloses a thermoplastic composition for a floor covering (paragraphs [0001] and [0034]), wherein the thermoplastic composition comprises a soft phase of styrene-butadiene having 47% by weight of styrene (paragraph [0061]) and a total styrene content of 65% by weight (paragraph [0061]).
Styrene has a Tg of 100 °C or 373 K and butadiene has a Tg of -80 °C or 193 K. The Fox equation for calculating Tg for a copolymer is 1/Tg = w(n)/Tg(n) where n is the number of monomer components and w is the weight fraction. The Tg of the soft phase using the Fox equation 1/Tg = 0.47/373 K + 0.53/193 K = 0.004. Tg = 249.63 K or -23.38 °C.

Phan and Knoll are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and [0076] of Phan). Sou is drawn to a flooring material (see paragraph [0001] of Sou). Knoll is drawn 

It would have been obvious to one of ordinary skill in the art having the teachings of Phan and Knoll before him or her, to modify the surface or floor covering of Phan to include the soft phase and styrene content of Knoll for the styrenic thermoplastic elastomer of Phan because having the required soft phase and styrene content provides advantageous properties in regard to processability (Abstract of Knoll).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Segaert et al (US 2015/0121793).

Phan is relied upon as described above.

Regarding claim 19, Phan does not appear to explicitly disclose the method comprising grinding a lower face of the web.

However, Segaert disclose a method comprising providing a levelling treatment of a grinding treatment on the surface of said two layers (paragraph [0054]).

Phan and Segaert are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and 

It would have been obvious to one of ordinary skill in the art having the teachings of Phan and Segaert before him or her, to modify the surface or floor covering of Phan to include the grinding treatment of Segaert for the lower surface of the sheet of Phan because having the required grinding treatment provides the desired levelling of the layer (paragraph [0054] of Segaert).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al (US 2011/0305886) in view of Inada (US 2006/0281852).

Regarding claims 20-21, Phan discloses the non-PVC surface or floor covering comprising a sheet formed from the olefin-based composition (paragraph [0077]) and one or more additional layers (paragraph [0077]) and the compatibilizer being a maleic anhydride functionalized random copolymer of polypropylene (paragraph [0053]).

Phan does not appear to explicitly disclose the non-PVC surface of floor covering comprising a cover layer on the upper surface of the support layer and comprising a transparent ionomer film as claimed in claim 20 and the component A comprising ethylene vinyl acetate as claimed in claim 21.



Phan and Inada are analogous art because they are from the same field of floor coverings. Phan is drawn to a surface or floor covering (paragraphs [0035] and [0076] of Phan). Inada is drawn to a resinous interior material for use as a flooring material (see paragraph [0001] of Inada).

It would have been obvious to one of ordinary skill in the art having the teachings of Phan and Inada before him or her, to modify the surface or floor covering of Phan to include the ethylene vinyl acetate in the olefin based composition of Phan and to include the surface layer of transparent ionomer resin of Inada on the sheet of Phan because having ethylene vinyl acetate helps provide the resinous interior material with improved processability, durability and confirmability and having the required ionomer resin provides excellent heat sealability (paragraphs [0065] of Inada).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Bastin and Sou teach distinct POEs that are not equivalent and interchangeable and replacing the POE in Bastin with the styrene TPE in Sou would negatively affect Bastin.

The Examiner agrees and notes that the POE in Bastin and the styrene TPE in Sou are not equivalent and interchangeable due to the recent Declaration showing different density values and therefore the previous rejections have been withdrawn.
However, a new ground of rejection under 102(a)(1) by Phan is being used to reject independent claims 1 and 15 as stated above.

Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.

Applicants argue that Knoll teaches away from the present invention due to having a Shore D hardness of 10 and cannot be cited against the pending claims.

The Examiner disagrees and notes that claims 2, 3 and 5 which are being rejected by Knoll do not claim limitations requiring a Shore D hardness and therefore it is proper to cite Knoll against claims 2, 3 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785